STATE OF LOUISIANA

                    COURT OF APPEAL, FIRST CIRCUIT

QUINCY         AND     LISA BROWN                                                                    NO.        2021       CW     1454

VERSUS


ELRAY         KOCKE       SERVICE,                 INC.,                                              JANUARY          26,        2022
S' LA'TE      FARM MUTUAL AUTOMOBILE
INSURANCE            COMPANY,                AND
HERBERT         HETTINGER




In     Re:           Quincy               Brown,           applying            for                                   writs,           18th
                                                                                       supervisory
                     Judicial                  District             Court,          Parish           of     Iberville,                 No.
                     80110.




BEFORE:              MCCLENDON,                    WELCH,     AND       THERIOT,          JJ.


         WRIT        GRANTED.                We     reverse         the      trial     court' s            October          26,       2021
oral
             ruling         that             granted         the        defendants,                         Kocke           Service,
                                                                                                Elray
Inc.'
           s and Burlington Insurance Company' s motions                                                        to    compel          full
neuropsychological                            examination               of     the                                               Brown.
                                                                                      plaintiff,
                                                                                                                Quincy
The     moving            party              has      not        demonstrated              the       existence               of       good
cause         for     such              examination.                See      Williams           v.        Smith,           576    So. 2d
448,         452 (    La.       1991).              Therefore,            defendants            have        not       established
their          entitlement                     to          require           plaintiff               to     submit               to      an
additional            medical                examination             with       a    neuropsychologist.                      See       La.
Code       Civ.      P.     art.             1464.     The     motions to compel neuropsychological
medical                                            filed
                    examination                               by defendants are denied.   See also

Young          v.     Zurich                 Am.      Ins.         Co.,        21- 0345 (        La.                       lst        Cir.
                                                                                                            App.
6/ 18/ 21),          2021       WL        2497463,           p.*   l.


                                                                     PMC
                                                                     MRT


         WELCH,           J.,           concurs.            In     addition          to    the        reasons              stated       by
the     majority,               I        conclude           that        defendants              failed          to    prove           that
their         intended                  expert        is     a     licensed           clinical             psychologist                 or
that         plaintiff                  provided           notice         of    his       intent           to        use    such        an
expert.




COURT        OF APPEAL,                 FIRST        CIRCUIT


                                    1



       DEPUTY             LERK           F    COURT
                FOR       THE       COURT